MEMORANDUM **
Robert Byron Lee appeals his conviction and 96-month sentence imposed following a jury trial conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Lee has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Lee has not filed a pro se supplemental brief. The government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We affirm the conviction.
The sentence is remanded for the district court to determine whether it would have sentenced Lee differently under the now-advisory federal sentencing guidelines. If so, the district court shall vacate Lee’s sentence and re-sentence him under the advisory Guidelines. If not, Lee’s sentence shall remain undisturbed. See United States v. Hermoso-Garcia, 413 F.3d 1085, 1087 (9th Cir.2005).
Counsel’s motion to withdraw is denied.
Conviction AFFIRMED and Sentence REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.